              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

LEBRON COPELAND,                            )
                                            )
                        Plaintiff,          )
                                            )
vs.                                         )      NO. CIV-18-558-HE
                                            )
THE CITY OF LAWTON, et al.                  )
                                            )
                        Defendants.         )

                                           ORDER

       In this case, plaintiff Lebron Copeland asserts federal and state claims against

various defendants arising from his detention in the Lawton City Jail and the Comanche

County Jail. His claims are based on his alleged treatment by the defendants after his arrest

for driving under the influence. He alleges that he was treated with excessive force,

resulting in fractures of three vertebra. He also alleges he was denied proper medical care

while he was in jail.

        Defendants have filed multiple motions seeking the dismissal of some of the claims

asserted against them, contending that the complaint fails to state a claim against them.

When considering whether claims should be dismissed under Fed.R.Civ.P. 12(b)(6), the

court accepts all well-pleaded factual allegations of the complaint as true and views them

in the light most favorable to the plaintiff, the nonmoving party. S.E.C. v. Shields, 744 F.3d

633, 640 (10th Cir. 2014). To survive the motion, the complaint must allege “enough facts

to state a claim to relief that is plausible on its face” and “raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). In other
words, the facts alleged in the complaint must allow the court to infer the defendant’s

liability. Shields, 744 F.3d at 640 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

The Twombly/Iqbal pleading standard “is a middle ground between heightened fact

pleading, which is expressly rejected, and allowing complaints that are no more than labels

and conclusions or a formulaic recitation of the elements of a cause of action, which the

Court stated will not do.” Id. at 640–41 (quoting Khalik v. United Air Lines, 671 F.3d

1188, 1191 (10th Cir. 2012)).

       1. Individual capacity claims against James Smith [Doc. #17].

       Defendant Smith is the police chief of the City of Lawton. He contends the state

law negligence claim asserted against him (claim #7) is barred by the Oklahoma

Governmental Tort Claims Act (OGTCA). He also contends a Bosh claim is unavailable

as to him for multiple reasons. Plaintiff concedes that the OGTCA bars his negligence

claim, so defendant’s motion will be granted as to that claim.

       As to the Bosh claim, it is not altogether clear whether the claim is directed to a

failure to protect plaintiff from excess force, or from failure to provide adequate medical

care, or both. Defendant contends that Bosh does not extend to any claim based on the

provision of medical care and that, in any event, he cannot be deemed personally liable

based on Bosh.

       The court continues to adhere to its view that Bosh does not recognize a private right

of action for all potential violations of the Oklahoma constitution, and that its rationale has

not been extended to claims based on failure to provide adequate medical care. See Hedger

v. Kramer, No. CIV-13-0654-HE, 2013 WL 5873348 at *3 (W.D. Okla. Oct. 30, 2013);

                                              2
see also Foutch v. Turn Key Health, No. 17-CV-431-GKF-JFJ, 2018 WL 1718565 at *2-3

(N.D. Okla. Apr. 9, 2018) (noting the Oklahoma Supreme Court has not extended Bosh to

claims for denial of medical care). More recent Oklahoma authority recognizes that the

rationale of Bosh does not automatically extend to every potential constitutional violation

and no Oklahoma authority has recognized such a claim in the context of medical care. 1

See Perry v. City of Norman, 341 P.3d 689, 691-93 (Okla. 2014). Further, in any event,

the court concludes Bosh, where it applies, does not provide a damages remedy against

every person in the supervisory chain above the employee committing the constitutional

violation. See Koch v. Juber, No. CIV-13-0750-HE, 2014 WL 2171753 at *3 (W.D. Okla.

2013). Rather, Bosh concluded that a remedy is available against the governmental entity

which employed the offending individual. 305 F.3d at 1004. Given the existence of a

claim against the governmental entity, a claim against a supervisor who is not plaintiff’s

employer is outside the “necessity” rationale which undergirds Bosh. As a result, the court

concludes no Bosh claim is stated against Chief Smith regardless of the range of

constitutional violations as to which a private right of action is recognized. The motion

will be granted as to the Bosh claim.

       2. Claims against the City of Lawton (Doc. #13).




       1
         Deal v. Brooks, 389 P.3d 375 (Okla. Civ. App. 2016), relied on by plaintiff, did not involve
the denial of medical care.

                                                 3
       The City of Lawton has moved to dismiss certain claims against it. 2 It contends the

complaint does not state a constitutional claim for excessive force or denial of adequate

medical care and that no conspiracy claim is stated. It contends the complaint offers only

conclusory allegations and fails to identify the particular employee or employees who

committed the alleged constitutional violation, and that the deficiency is fatal to any claim.

Plaintiff’s response indicates that no conspiracy claim has been asserted here. 3

       The City’s motion focuses solely on plaintiff’s inability to establish an underlying

violation of excessive force or denial of medical care, rather than on whether a basis for

municipal liability exists as to any constitutional violation which did occur. It relies on

Robbins v. Oklahoma, 519 F.3d 1242 (10th Cir. 2008), arguing that the complaint fails to

identify which particular officers committed the alleged violations. However, in evaluating

the claims here against the city, the circumstances are different from those addressed in

Robbins. Robbins involved claims of qualified immunity by officials and employees who

were sued in their individual capacities. The court noted that such claims “pose a greater

likelihood of failures in notice and plausibility because they typically include complex

claims against multiple defendants.” 519 F.3d at 1249. The need to address the “who”,

“whom” and “what” questions with specificity is less compelling in the circumstances here,



       2
        The motion also references the official capacity claims against Chief Smith which are, in
substance, claims against the City.
       3
           Defendant’s motion does not squarely raise the issue of whether a basis for municipal
liability is stated if a constitutional violation by ones of its employees is otherwise shown. Perhaps
that is what the “conspiracy” argument was more or less directed to. However, in any event, no
“conspiracy” claim is asserted.

                                                  4
where the alleged facts are sufficient to plausibly suggest the existence of a constitutional

violation by city employees and the identity of those particular employees can be

determined in discovery. See generally Roper v. Grayson, 81 F.3d 124, 125 (10th Cir.

1996). The court concludes, as against the specific challenge made by the city’s motion,

that the motion should be denied as to the indicated claims.

       3. Claims against the County entities/officials (Doc. #22).

       The Comanche County entities have moved to dismiss certain claims. 4 They assert

that no excessive force claim is stated. They contend the OGTCA precludes any negligence

claim against them. They also contend no claim based on Bosh is stated against any of

them. Plaintiff’s response clarifies that no excessive force claim is asserted against the

county defendants and he concedes the OGTCA bars any negligence claim. So the

remaining issue raised by the motion is whether a Bosh claim is stated against these

defendants based on inadequate medical care.

       As noted above, the Oklahoma courts have not extended the Bosh rationale to state

constitutional claims based on inadequate medical care. For the reasons previously

articulated by this court, the court declines to extend the Bosh rationale to state

constitutional claims like those asserted here without some clear indication that the

Oklahoma courts would do so. See supra at 3. Therefore, a Bosh claim is not stated as to




       4
          It is unclear whether plaintiff is asserting claims against Comanche County, which is
suggested by the “official capacity” claims against Sheriff Stradley, or whether his claims are
directed only to the Comanche County Facilities Authority, presumably a separate entity, which
is alleged to operate the county jail.

                                              5
any defendant. Further, to the extent that plaintiff seeks to assert a Bosh claim against

Sheriff Stradley personally, such a claim is unavailable for the same reason it is unavailable

as to Chief Smith, and the OGTCA otherwise bars any claim against Sheriff Stradley. 5

                                          Conclusion

       Defendant James Smith’s partial motion to dismiss and the County defendants’

motion to dismiss [Doc. Nos. 17, & 22] are GRANTED and the referenced claims are

DISMISSED. The City’s motion to dismiss [Doc. #13] is GRANTED as to any Bosh

claim based on denial of medical care, 6 but is otherwise DENIED.

       IT IS SO ORDERED.

       Dated this 26th day of October, 2018.




       5
        The complaint does not suggest any basis for concluding that Sheriff Stradley’s actions
were other than within the scope of his employment as sheriff.
       6
          The Bosh issue was discussed in the brief of Chief Smith rather than in the City’s brief,
but the argument and disposition as to any claim based on denial of medical care apply equally to
the City.
                                                6
